 

Exhibit 10.1

 



AMENDMENT AGREEMENT

 

This Amendment Agreement (the “Agreement”) dated as of February 4, 2016, is by
and among Rock Creek Pharmaceuticals, Inc., a Delaware corporation with offices
located at 2040 Whitfield Avenue, Suite 300, Sarasota, Florida 34243 (the
“Company”), and the party identified as “Buyer” on the signature page hereto
(“Buyer”).

 

RECITALS

 

A.                The Company and Buyer are parties to a Securities Purchase
Agreement, dated October 14, 2015 (the “Securities Purchase Agreement”),
pursuant to which the Company issued and sold to the Buyer a Senior Secured
Convertible Note of the Company, dated October 15, 2015, in the aggregate
original principal amount of $____________ (the “Note).

 

B.                 Pursuant to the Securities Purchase Agreement, the Company
entered into a Registration Rights Agreement, dated October 15, 2015 (the
“Registration Rights Agreement”), pursuant to which the Company agreed to
register for resale the shares issuable upon the conversion of the Note upon the
terms and conditions specified in the Registration Rights Agreement.

 

C.                 The Company desires to make certain amendments to the
Securities Purchase Agreement, Note, and Registration Rights Agreement upon the
terms and conditions specified herein.

 

D.                This Agreement is contingent upon, and will not become
effective unless and until, a form of this Agreement is executed and delivered
by the Required Holders (as defined in the Note).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:

 

1.                  CERTAIN DEFINITIONS. All capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings ascribed
thereto in the Securities Purchase Agreement, Note, or Registration Rights
Agreement, as applicable.

 

2.                  AMENDMENTS TO THE REGISTRATION RIGHTS AGREEMENT.

 

a.                   Recital A of the Registration Rights Agreement is hereby
amended by adding “, as may be amended from time to time” following “October 14,
2015”

 

b.                  Section 1(d)(i) of the Registration Rights Agreement is
hereby amended by deleting said clause in its entirety and replacing it with the
following: “(i) with respect to the initial Registration Statement required to
be filed pursuant to Section 2(a), the earlier of (A) February 16, 2016, and (B)
2nd Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review and”

 



 

 

  

c.                   Section 1(i) of the Registration Rights Agreement is hereby
deleted in its entirety and replaced with the following: ““Registrable
Securities” means (i) the Conversion Shares issuable pursuant to the Class A
Notes, and (ii) any capital stock of the Company issued or issuable with respect
to such Conversion Shares, or the Class A Notes, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock (as defined in the Class A Notes) are
converted or exchanged and shares of capital stock of a Successor Entity (as
defined in the Class A Notes) into which the shares of Common Stock are
converted or exchanged, in each case, without regard to any limitations on
conversion of the Class A Notes; provided however, that all such securities
shall cease to be Registrable Securities at such time as they (x) have been
resold under a Registration Statement or pursuant to Rule 144 promulgated under
the 1933 Act or (y) are eligible to be resold pursuant to Rule 144 promulgated
under the 1933 Act without the need for current public information required by
Rule 144(c)(1).”

 

d.                  Section 1(l) is hereby amended by adding the following at
the end of said section: “Notwithstanding the foregoing, unless and until the
Company is permitted to register additional shares for resale upon conversion of
the Notes, the term “Required Registration Amount” shall mean up to 3,626,917
shares of the Company’s Common Stock which may be issued upon conversion of up
to $3,500,000 in principal amount and interest thereon under the Class A Notes.”

 

e.                   Buyer hereby permanently waives any and all Registration
Delay Penalties and any other remedies available at law or in equity arising out
of an Effectiveness Failure or Maintenance Failure that may have accrued under
the Registration Rights Agreement through and including the date of this
Amendment.

 

3.                  AMENDMENTS TO THE NOTE.

 

a.                   The last subsection of Section 14 of the Note (currently
numbered “a”), is hereby renumbered as “(q)” in the Note, and after giving
effect to such re-numbering amendment, Section 14(q)(i) of the Note is hereby
amended by deleting said section in its entirety and replacing it with the
following:

 

“(i) Minimum Cash Test. So long as this Note is outstanding and beginning on the
first day after the first Monthly Release is made (and for so long as Monthly
Releases continue to be made under this Note thereafter), the Company’s
Available Cash shall at all times equal or exceed $500,000 (the “Minimum Cash
Test”).”

 

Buyer hereby permanently waives any breach by the Company of Section 14(q)(i) of
the Note that may have occurred prior to the date of the foregoing amendments to
Section 14(q)(i).

 



 2 

 

  

b.                  Section 19 of the Note is hereby amended by adding a new
subsection (e) as follows:

 

“(e) Effective on the Initial Effective Date and pursuant to Section 19(c) of
this Note, Holder shall be deemed to have agreed to split its Note into two
Notes (the “New Notes”). To give effect to such Agreement, no later than
February 19, 2016, Holder shall either (i) tender its Note to the Company, or
(ii) tender an affidavit that it has permanently destroyed its Note, in exchange
for two Notes, one with a principal amount to be equal to its Holder Pro Rata
Amount of $3,500,000 (the “Class A Notes”) and the second (the “Class B Notes”)
to equal the balance of the principal amount of the Note on the Initial
Effective Date after giving effect to the reduction of Principal as a result of
the aggregate principal amount previously paid as part of the Prior Payments (as
defined below). The Company shall issue the New Notes within two Business Days
of the date of receipt of the original Note or affidavit. Holder and the Company
understand and acknowledge that the Company shall only issue Conversion Shares
eligible for resale under the initial Registration Statement upon conversion of
the principal and interest of the Class A Notes and shall issue an irrevocable
instruction letter to the Transfer Agent to that effect. “Prior Payments” mean
(i) the payment previously made by the Company under the Note on January 26,
2016, comprising the Holder Pro Rata Amount of an aggregate payment of Principal
of $1,000,000, Interest of $106,666.67, and Make-Whole Amount of $217,777.78,
and (ii) the payment made by the Company under the Note on February 4, 2016,
comprising the Holder Pro Rata Amount of an aggregate prepayment of Principal of
$2,000,000, Interest of $263,555.55, and Make-Whole Amount of $413,333.34.”

 

c.                   Section 32(t) of the Note is hereby amended by deleting
said section in its entirety and replacing it with the following:

 

“(t) “Control Account Release Event” means, as applicable, (i) with respect to
any Restricted Principal designated to be converted in a Conversion Notice, the
Company’s receipt of both (A) such Conversion Notice hereunder executed by the
Holder in which all, or any part, of the Principal to be converted includes any
Restricted Principal and (B) written confirmation by the Holder that the shares
of Common Stock issued pursuant to such Conversion Notice have been properly
delivered in accordance with Section 3(c) (in each case, as adjusted, if
applicable, to reflect the withdrawal of any Conversion Notice, in whole or in
part, by the Holder, whether pursuant to Section 3(c)(ii) or otherwise), (ii)
the Company’s receipt of a notice by the Holder electing to effect a release of
cash with respect to any Restricted Principal to the Company, (iii) with respect
to the Holder Pro Rata Amount of $500,000, the occurrence of the Initial Filing
Date (as defined in the Registration Rights Agreement), (iv) with respect to the
Holder Pro Rata Amount of $1,000,000, the occurrence of a Positive UK Trial
Outcome, (v) with respect to the Holder Pro Rata Amount of $1,000,000, the date
on which the Company and Holder execute that certain Amendment Agreement, dated
February 4, 2016 (the “Amendment Agreement”), and (iv) on April 16, 2016 and the
11th Trading Day of each calendar month thereafter, the lesser of (x) the amount
of Restricted Principal then outstanding hereunder and (y) the Holder Pro Rata
Amount of $1,000,000; provided, in the case of clauses (iii), (iv), (v) and (vi)
above, as of such date of determination, no Equity Conditions Failure then
exists (“Monthly Releases”).”

 



 3 

 

  

d.                  Section 32(rr) of the Note is hereby deleted and replaced
with the following: “(rr) “Major Market” means any Eligible Market.”

 

4.                  CERTAIN WAIVERS. Buyer hereby waives any Equity Conditions
Failure that may have occurred under the Note through and including the date of
this Agreement. Furthermore, Buyer hereby waives any default under the Note
arising under the Company’s failure to timely make the Prior Payment that was
actually paid on January 26, 2016. Buyer further permanently waives the
covenants and provisions set forth in Section 3(d)(ii) of the Note and Section
4(z) of the Securities Purchase Agreement.

 

5.                  NO FURTHER AMENDMENTS. Except as specifically set forth in
this Agreement, all terms of the Securities Purchase Agreement, Notes, and
Registration Rights Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects.

 

6.                  Fees. The Company shall reimburse Kelley Dyre & Warren LLP
(counsel to the lead Buyer), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed
$10,000 (in addition to any expense reimbursement payable to Kelley Drye &
Warren LLP pursuant to the Registration Rights Agreement).

 

7.                  MISCELLANEOUS. All provisions of Article 9 of the Securities
Purchase Agreement are incorporated herein by reference mutatis mutandis;
provided, however, that any amendment of this Agreement shall require the
consent of the undersigned. All references herein and in the Securities Purchase
Agreement, Registration Rights Agreement, Notes and Warrants to the Securities
Purchase Agreement, Registration Rights Agreement and Notes shall mean,
respectively, the Securities Purchase Agreement, Registration Rights Agreement
and Notes, each as amended by this Agreement. For the purposes of Rule 144 of
the Securities Act, the Company acknowledges and agrees that the holding period
of the Note (which commenced on October 15, 2015) may be tacked onto the holding
period of the New Notes, and the Company agrees not to take a position contrary
thereto or inconsistent therewith. Furthermore, the Company and Buyer agree that
the amendments to the Note set forth herein do not constitute the offer and sale
of a new security, but in the event that any regulatory authority makes a
contrary determination, then the deemed new security represented by the
amendments set forth herein shall have been issued in exchange for the Note in
an exchange pursuant to Rule 144(d)(3)(ii) under the Securities Act and Section
3(a)(9) of the Securities Act.

 



 4 

 

  

8.                  DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.
The Company shall, on or before 8:30 a.m., New York City Time, on the first
Business Day after the date of this Agreement, publicly issue a Current Report
on Form 8-K disclosing all material terms of this Agreement. As of the date of
the issuance of the Form 8-K, the Buyer shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Form 8-K. In addition, effective upon the issuance
of the Form 8-K, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Buyer or any of its affiliates, on the other hand, shall terminate. The Company
shall not, and shall cause each of its Subsidiaries and each of their respective
officers, directors, employees and agents, not to, provide the Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express written consent of the Buyer.
To the extent that the Company delivers any material, non-public information to
the Buyer without the Buyer's consent, the Company hereby covenants and agrees
that the Buyer shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public information.

 

9.                  SETTLEMENT DOCUMENT. The Company hereby represents and
warrants as of the date hereof and covenants and agrees from and after the date
hereof that none of the terms offered to any Holder (as defined in the Notes)
with respect to any consent, release, amendment, settlement or waiver relating
to the terms, conditions and transactions contemplated hereby (each a
“Settlement Document”), is or will be more favorable to such Holder than those
of the Buyer as set forth in this Agreement. If, and whenever on or after the
date hereof, the Company enters into a new Settlement Document, then (i) the
Company shall provide notice thereof to the Buyer immediately following the
occurrence thereof and (ii) the terms and conditions of this Agreement shall be,
without any further action by the Buyer or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Buyer shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such new Settlement Document, provided that
upon written notice to the Company at any time the Buyer may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to the Buyer as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Buyer. The
provisions of this Section 9 shall apply similarly and equally to each
Settlement Document.

 

[signatures follow]

 



 5 

 



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

“Company”

 

ROCK CREEK PHARMACEUTICALS, INC.

            By:       Name:    

Title:

 

 

“Buyer”

 



            By:       Name:     Title:  

 



 6 

